Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 10/23/2020.
Claims 1-23 are examined in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “means for determining location of one or more corners or edges of the sheet in machine coordinates” found in claim 8 is being interpreted as a mean plus function limitation.  The corresponding structure is “a camera” 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 22 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Alsten et al. (US 20050247173 A1, hereinafter referred to as Alsten) or, in the alternative, under 35 U.S.C. 103 as obvious over FU et al. (US 20170178379 A1, hereinafter referred to as FU).
Regarding claim 1, A method for processing a sheet (40) with a processing machine (10, Fig. 1) configured to perform one or more processes on the sheet (40) from a top side of the sheet (Abstract), the sheet (40) having printed graphics (52A, 52B, 54) on a printed underside of the sheet (See also Abstract, lines 3-5), the 5method comprising the steps of: 
(a) capturing a plurality of images from the printed underside of the sheet (40), each image representative of a portion of the printed graphics within a field of view of one of a plurality of underside image capture devices (22, [0069]); 
(b) stitching together the plurality of images to produce a continuous 10image of the printed underside of the sheet, including one or more registration marks, at least one identification mark, and one or more corners or edges of the sheet (Although Alsten doesn’t explicitly disclose the term “stitching together the plurality of images” however it can be inferred that the sensors 22 that are positioned below the feed path provide a continuous stitched together images of the printed underside of the sheet specifically, registration marks 52A, 52B to the controller to process the image into a stitched together images see [0069] and [0080]-[0081]); 
(c) identifying the sheet (40) or a job associated with the sheet based upon detection of at least one identifying indicia on the printed underside, and retrieving a set of stored processing instructions associated with the detected indicia ([0080]-[0081]);
 15(d) determining locations of the one or more corners of the sheet and locations of the one or more registration marks relative to the one or more corners in table coordinates [0069]; 
(e) determining actual locations of the printed graphics of the sheet in coordinates of a processing machine [0071]; 
20(f) determining actual locations of the registration marks in coordinates of the processing machine based upon the determinations of steps (d) and (e) [0071]; and 
(g) controlling at least one processing path of the processing machine based upon the locations of the registration marks in processing machine coordinates and the retrieved processing instructions (See at least [0071] and [0082]).
	However, Wherein an Argument can be made that Alsten does not disclose stitching together the plurality of images to produce a continuous 10image of the printed underside of the sheet, including one or more registration marks, at least one identification mark, and one or more corners or edges of the sheet.
	FU discloses a method of stitching together the plurality of images to produce a continuous 10image of the printed underside of the sheet [0016], including one or more registration marks, at least one identification mark, and one or more corners or edges of the sheet (Fig. 4, [0040]-[0042]).
Given the teachings of FU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Alsten, with the step of stitching together the plurality of images to produce a continuous image of FU, since such modification would be obvious to try and provide the predictable results of providing a larger field of view (“FOV”) captured by the collection of imaging devices (e.g., cameras) at a higher resolution than a single imaging device is able to capture with a similar physical configuration ([0016] of FU).
Alsten in view of FU further discloses:
Regarding claim 2, further comprising feeding the sheet (40 of Alsten) to the processing machine from a feeder (20 of Alsten) along a feed path (Fig. 1 of Alsten), the feed path having a gap (gap provided by sensor 22 between feeder 20 and processing machine 2, Fig. 1 of Alsten) between the feeder (20 of Alsten) and the processing machine (2) through which the printed underside of the sheet is within the field of view of each of the plurality of image capture devices (22 of Alsten).
Regarding claim 3, wherein the step of determining the actual location of the printed graphics of the sheet in coordinates of the processing machine comprises capturing an image of edges or corners from a top side of the sheet and correlating it with the continuous image of the printed underside of the sheet ([0071] of Alsten).
Regarding claim 4, wherein the step of identifying the sheet (40) or job associated with the sheet comprises capturing an image of a 2D code (54 of Alsten) on the printed underside of the sheet, processing the image of the code to read the code, and using the code to identify the sheet or the job associated with the sheet ([0080] of Alsten).
Regarding claim 5, wherein the code (54 of Alsten) comprises machine- readable job information embedded in the code ([0080] of Alsten).
Regarding claim 6, wherein the code (54 of Alsten) comprises embedded information that identifies a storage location in computer storage (via controller, [0080] of Alsten) where the job information can be retrieved [0080]-[0081].
Regarding claim 7, wherein the processing path of the processing machine comprises a creasing, cutting, or perforating path ([0023], [0062] and [0064] of Alsten).

Regarding claim 8, A system for processing a sheet having printed graphics on a printed underside of a sheet (Abstract), the printed graphics comprising at least one sheet identifier (54) and one or more printed registration marks (52A, 52B), the system comprising: 
a processing machine (10) for processing the sheet from a top side of the sheet (40); 
a feeder (20) for feeding the sheet to the processing machine along a material path, the material path comprising a gap (gap provided by sensor 22 between feeder 20 and processing machine 2, Fig. 1) between the feeder and the processing machine through which the underside of the sheet is visible (Fig. 1); 
a plurality of underside cameras (22, [0049] and Fig. 1) positioned below the gap configured to collectively capture a plurality of images [0069], each camera (22) configured to capture one or more images (52A, 52B) as the sheet passes over the gap along the feed path [0069],
 each of the one or more images (52A, 52B) representative of a portion of the printed graphics within a field of view of one of the plurality of cameras (Fig. 2); 
a detector configured to detect the at least one sheet identifier ([0080]); 
means (4) for determining location of the one or more corners or edges of the sheet in machine coordinates ([0071]); 
a processor (via the controller of the apparatus, 10. [0080] and [0082]) configured to: 
(a) stitch together the plurality of images captured by the plurality of underside cameras to produce a continuous image of the printed underside of the sheet, including the one or more printed registration marks and one or more corners or edges of the sheet (Although Alsten doesn’t explicitly disclose the term “stitching together the plurality of images” however it can be inferred that the sensors 22 that are positioned below the feed path provide a continuous stitched together images of the printed underside of the sheet specifically, registration marks 52A, 52B to the controller to process the image into a stitched together images see [0069] and [0080]-[0081]); 
(b) identifying the sheet (40) or a job associated with the sheet based upon detection of at least one identifying indicia on the printed underside, and retrieving a set of stored processing instructions associated with the detected indicia ([0080]-[0081]); 
(c) determine in table coordinates the locations of the one or more corners of the printed sheet and locations of the one or more registration marks relative to the one or more corners [0069]; and
 (d) calculate at least one path for processing the printed sheet based on the locations of the registration marks relative to the one or more corners and the processing instructions [0071]; and 
a controller [0080] and [0082] in the processing machine (10) in communication with the processor, the controller configured to execute the processing instructions [0080].
However, Wherein an Argument can be made that Alsten does not disclose stitching together the plurality of images to produce a continuous 10image of the printed underside of the sheet, including one or more registration marks, at least one identification mark, and one or more corners or edges of the sheet and a processor.
	FU discloses a method of stitching together the plurality of images to produce a continuous 10image of the printed underside of the sheet [0016], including one or more registration marks, at least one identification mark, and one or more corners or edges of the sheet (Fig. 4, [0040]-[0042]). Additionally, FU discloses a processor [0030] within a computing device (116) coupled to the cameras [0029].
Given the teachings of FU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Alsten, with stitching together the plurality of images to produce a continuous image and a processor of FU, since such modification would be obvious to try and provide the predictable results of providing a larger field of view (“FOV”) captured by the collection of imaging devices (e.g., cameras) at a higher resolution than a single imaging device is able to capture with a similar physical configuration ([0016] of FU). Additionally, providing a processor within a controller or computing device is obvious and well known in the art of controllers and computers.
Regarding claim 9, wherein the means for determining the location of the one or more corners of the sheet in machine coordinates comprises at least one topside camera (4 of Alsten) configured to capture an image of a topside of the sheet ([0048] and [0050] of Alsten).
Regarding claim 10, wherein the at least one sheet identifier comprises a printed 2D code ([0080] of Alsten) and the detector comprises a camera positioned to capture an image of the printed 2D code ([0080]-[0081] of Alsten).
Regarding claim 11, wherein the camera (22 of Alsten) positioned to capture the image of the 2D code is one of the plurality of underside cameras (Fig. 1 of Alsten).
Regarding claim 12, Alsten as modified teaches wherein the plurality of underside cameras (22 of Alsten) comprises a first set of at least two cameras (Figs. 2 and 6 of Alsten) configured to capture the image of the one or more printed registration marks and the one or more corners or edges of the sheet (52A, 52B of Alsten), and at least one dedicated camera (22 of Alsten) configured to capture the image of the 2D code ([0080] of Alsten), 
Alsten as modified does not teach wherein the at least one dedicated camera is not in the first set of at least two cameras.
It would have been an obvious matter of design choice to have at least one dedicated camera of Alsten which is not in the first set of at least two cameras, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Alsten’s configuration in capturing a sheet having printed graphics on a printed underside of the sheet
Regarding claim 13, wherein the code comprises machine- readable job information embedded in the code ([0080] of Alsten).
Regarding claim 14, Alsten teaches the code comprising embedded information that can identify a job information which are used by controller to carry out further finishing operations ([0035], [0080]). Although, Examiner notes that the controller is capable of having a processor having a memory to store the job information. 
However this structures and its function is not explicitly disclosed by Alsten.
FU teaches a computing device 116 has a processor and memory [0030]-[0033], wherein the memory can store job information and job information can be retrieved [0033]-[0034].
Given the teachings of FU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Alsten, with further comprising a computer memory accessible to the processor, that identifies a storage location in the computer memory where the job information can be retrieved of FU, since such modification would provide for storage of information such as computer-readable instructions, data structures, program modules, or other data ([0030] of FU).
Regarding claim 15, wherein the processing machine is a finisher configured to create creases, cuts, or perforations in the sheet ([0023], [0062] and [0064] of Alsten).

Regarding claim 22, Alsten discloses A computer implemented (via controller, [0046], [0050], [0054], [0066]-[0067]) method for processing a sheet having printed graphics on a printed underside of the sheet [0069]-[0083], the method comprising the steps of (NOTE: Examiner contends that the processors as claimed below are inherently provided via the controller of the apparatus, 10. [0080] and [0082]): 
(a) capturing, by a plurality of cameras (22) positioned below a gap (gap provided by sensor 22 between feeder 20 and processing machine 2, Fig. 1 of Alsten) between a feeder and a processing table traversed by the printed sheet as it moves from the feeder to the processing table (Fig. 1), a plurality of images, each image representative of a portion of the printed graphics within a field of view of one of the plurality of cameras [0069]; 
(b) stitching together, by a computer processor, the plurality of images to produce a continuous image of the printed underside of the sheet, including one or more registration marks, at least one identification mark, and one or more corners or edges of the printed sheet (Although Alsten doesn’t explicitly disclose the term “stitching together the plurality of images” however it can be inferred that the sensors 22 that are positioned below the feed path provide a continuous stitched together images of the printed underside of the sheet specifically, registration marks 52A, 52B to the controller to process the image into a stitched together images see [0069] and [0080]-[0081]); 
(c) identifying, by the computer processor, the printed sheet or a job associated with the printed sheet based upon detection of identifying indicia on the sheet, and determining processing instructions associated with the identifying indicia ([0080]-[0081]); 
(d) determining, by the computer processor, locations of the one or more corners of the printed sheet and locations of the one or more registration marks relative to the one or more corners in sheet coordinates [0069]; 
(e) determining, by the computer processor, actual locations of the one or more corners in machine coordinates [0071]; 
(f) determining, by the computer processor, actual locations of the one or more registration marks in machine coordinates based upon the locations of the one or more corners in machine coordinates and the locations of the one or more registration marks relative to the one or more corners in sheet coordinates [0071];; 
(g) controlling, by the computer processor, at least one path for processing the printed sheet based upon the locations of the registration marks in machine coordinates and the processing instructions (See at least [0071] and [0082]).
However, Wherein an Argument can be made that Alsten does not disclose stitching together the plurality of images to produce a continuous 10image of the printed underside of the sheet, including one or more registration marks, at least one identification mark, and one or more corners or edges of the sheet and a processor to carry out the above steps.
	FU discloses a method of stitching together the plurality of images to produce a continuous 10image of the printed underside of the sheet [0016], including one or more registration marks, at least one identification mark, and one or more corners or edges of the sheet (Fig. 4, [0040]-[0042]). Additionally, FU discloses a processor [0030] within a computing device (116) coupled to the cameras [0029] that carries out the above steps (See at least [0004], [0019] and [0027]-[0030]).
Given the teachings of FU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Alsten, with stitching together the plurality of images to produce a continuous image and a processor of FU, since such modification would be obvious to try and provide the predictable results of providing a larger field of view (“FOV”) captured by the collection of imaging devices (e.g., cameras) at a higher resolution than a single imaging device is able to capture with a similar physical configuration ([0016] of FU). Additionally, providing a processor within a controller or computing device is obvious and well known in the art of controllers and computers.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsten et al. (US 20050247173 A1, hereinafter referred to as Alsten) in view of FU et al. (US 20170178379 A1, hereinafter referred to as FU) as applied to claim 8 above, and further in view of Eldridge (US 4432745).
Regarding claim 16, The Alsten system for processing a sheet having printed graphics, as modified by FU does not expressly disclose further comprising a material guide positioned above the material path, the material guide configured to constrain the sheet vertically as it passes over the gap.
However, the Eldridge reference discloses a material guide (42) positioned above a material path (15, Fig. 2 and 4), the material guide (42) configured to constrain the sheet (22, 29) vertically as it passes over a gap (18 “The illustrated conveyer 14 consists of three parallel belts 16 spaced apart to provided two open regions or openings 18”). (see col. 6, lines 24-28). 
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Alsten system by having a material guide or Hold-down member to constrain the sheet, as suggested by Eldridge, in order to hold down the sheet as it travels along the travel path.
Regarding claim 17, wherein the material guide (42 of Eldridge) is further configured and positioned to reduce light emanating from above the material guide from impinging upon the detector (The material guide of Eldridge will be capable of reducing light emanating from above it).
Regarding claim 18, wherein the material guide (42 of Eldridge) and the gap (gap provided by sensor 22 between feeder 20 and processing machine 2, Fig. 1 of Alsten) each have a leading edge and a trailing edge relative to the material path (Fig. 4 of Eldridge and Fig. 1 of Alsten) , wherein the material guide (42 of Eldridge) leading edge (the edge of 42 facing upstream of Eldridge) is configured and disposed to gradually urge a vertically raised edge (22 of Eldridge) of the sheet in a downward direction as the sheet moves relative to the guide along the material path (Fig. 4 @ positions C to F and Col 6 lines 1-40).
Regarding claim 19, wherein the material guide (42 of Eldridge) tailing edge includes an extension (Fig. 4 @E to A’) that extends downstream parallel to the material path (Fig. 4 @E to A’ of Eldridge).
Regarding claim 20, wherein the leading edge of the material guide (the edge of 42 facing upstream of Eldridge) of the material guide (42 of Eldridge) is disposed upstream of the leading edge of the gap (gap provided by sensor 22 between feeder 20 and processing machine 2, Fig. 1 of Alsten) and the trailing edge of the material guide (the edge facing downstream of travel path) is disposed downstream of the trailing edge of the gap (As modified with Alsten).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsten et al. (US 20050247173 A1, hereinafter referred to as Alsten) in view of FU et al. (US 20170178379 A1, hereinafter referred to as FU) and Eldridge (US 4432745).as applied to claim 16 above, and further in view of Coullery et al. (US 7637857 B2).
Regarding claim 21, The Alsten system as modified above for processing a sheet having printed graphics, does not expressly disclose wherein the material guide is removable and vertically adjustable relative to the material path.
However, the Coullery reference discloses a material guide (30) is removable and vertically adjustable relative to the material path (see col. 3, lines 53-67). 
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Alsten system having a material guide of Eldridge, by having the material guide or Hold-down member be removable and vertically adjustable relative to the material path, as suggested by Coullery, in order to allow for the material guide to suit the position of the blank along the conveying path.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsten et al. (US 20050247173 A1, hereinafter referred to as Alsten) in view of Eldridge (US 4432745).
Regarding claim 23, Alsten discloses A system for processing a printed sheet (40) having one or more machine-detectible features located on an underside of the sheet (Abstract), the system comprising: 
a processing machine (10) for processing the sheet; a feeder (20) for feeding the sheet to the processing machine along a feed path, the feed path comprising a gap (gap provided by sensor 22 between feeder 20 and processing machine 2, Fig. 1) between the feeder and the processing machine through which the underside of the sheet is visible (Fig. 1); 
one or more detectors (22), including at least one image capture device (22), positioned underneath the feed path, the at least one image capture device configured to detect the machine-detectible features as the sheet passes through the gap [0069]; and
Alsten does not disclose a material guide positioned above the feed path and configured to constrain the sheet vertically as it passes through the gap.
However, the Eldridge reference discloses a material guide (42) positioned above a material path (15, Fig. 2 and 4), the material guide (42) configured to constrain the sheet (22, 29) vertically as it passes over a gap (18 “The illustrated conveyer 14 consists of three parallel belts 16 spaced apart to provided two open regions or openings 18”). (see col. 6, lines 24-28). 
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Alsten system by having a material guide or Hold-down member to constrain the sheet, as suggested by Eldridge, in order to hold down the sheet as it travels along the travel path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited) which are in the general art of systems for processing a printed sheet having one or more machine-detectible features located on an underside of the sheet
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731